Citation Nr: 0944052	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-11 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for marked inversion of 
the right ankle, claimed as a right ankle injury.

2.  Entitlement to service connection for a left knee injury, 
claimed as secondary to marked inversion of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 
1968, and had subsequent periods of active duty for training 
(ACDUTRA) through the time of his discharge from the United 
States Marine Corps Reserves in June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.

The Veteran appeared and testified before the Board sitting 
at the RO in August 2007.  A transcript of that hearing is of 
record.

The Veteran appealed the RO's March 2004 denial of service 
connection for a right knee disability, perfecting his appeal 
by submitting a VA Form 9 in March 2006.  The Veteran 
withdrew his appeal of this issue at his hearing before the 
Board, stating that he always meant to file a claim of 
entitlement to service connection for his left knee and not 
his right.  As such, the issue of entitlement to service 
connection is properly withdrawn pursuant to 38 C.F.R. 
§ 20.204 and is no longer before the Board for appellate 
consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran contends that he injured his right ankle playing 
football while on ACDUTRA in March or April 1971.  He 
testified before the Board that a fellow soldier fell on his 
ankle and he has experienced severe pain and limitation since 
that time.  The Veteran stated that he elected to have an 
honorable discharge as opposed to a medical discharge in 1971 
when he was found to be unfit for service due to the ankle 
injury.  

Upon retention examination for the Marine Corps Reserves in 
June 1971, the Veteran reported having torn the tendons and 
ligaments and chipped the bone in his right ankle.  The 
examiner deferred to a statement from a private physician and 
recommended that the Veteran be released from service.  The 
private physician statement is dated in April 1971 and 
reflects a history of having treated the Veteran for quite 
some time for various complaints, including for recent 
complaints of a chronically painful right ankle.  The 
physician did not report any history of injury to the ankle 
either during a period of service or otherwise, but instead 
simply opined that the Veteran was no longer fit for 
unlimited military duty.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
term "active military, naval or air service" is further 
defined as (1) active duty or a period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and (2) any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24).  Service connection for a person on 
inactive duty is permitted only for injuries, not diseases, 
incurred or aggravated in the line of duty.  See Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993).

With respect to the claim for entitlement to service 
connection for marked inversion of the right ankle, the Board 
notes that no examination has been conducted for this 
condition which is alleged to have been incurred during 
ACDUTRA.  Given the notation of this condition in the service 
examination record in 1971, and the Veteran's statement that 
he has experienced the same or similar symptoms with respect 
to his ankle from that time until the present, the Board 
finds that a remand is required for purposes of affording him 
a VA compensation and pension examination with respect to his 
ankle claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Turning to the left knee claim, the Board observes that the 
RO denied service connection for a left knee disability by 
way of a February 2006 rating decision.  The Veteran timely 
expressed disagreement with that rating in May 2006.  The RO 
again denied service connection for a left knee disability in 
an October 2006 rating decision.  The Veteran submitted a 
written notice of disagreement with respect to that rating 
decision at his hearing before the Board in August 2007 and 
verbally expressed his disagreement with the RO's denial of 
benefits sought.

Despite the timely filing of a Notice of Disagreement (NOD) 
in May 2006, the RO has not provided the Veteran with a 
Statement of the Case (SOC) with respect to the issue of 
entitlement to service connection for a left knee injury, 
claimed as secondary to right ankle disability.  Because the 
Board is required to review all issues which are reasonably 
raised by a liberal reading of the Veteran's assertions, as 
per Manlincon v. West, 12 Vet. App. 238 (1999), the left knee 
issue must be remanded for purposes of issuing a SOC.

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  Contact the Veteran and request that 
he provide a statement or other 
documentary information concerning the 
period of ACDUTRA in which the right 
ankle injury occurred, as well as any 
other pertinent medical or lay evidence 
regarding the onset of this condition, 
including possible statements from fellow 
service members.  If the Veteran has any 
records that confirm his presence on 
ACDUTR when the claimed injury occurred, 
he should be requested to submit copies 
of such documents to VA.  

2.  Contact the appropriate service 
department location to obtain a complete 
listing, if possible, of the Veteran's 
periods of ACDUTRA following his 
separation from active duty and later 
discharge from the United States Marine 
Corps Reserves in June 1971.  

3.  Following the completion of the 
above, the Veteran should be scheduled 
for a VA orthopedic examination in order 
to determine the nature, extent and 
etiology of the claimed right ankle 
condition.  The claims folder must be 
made available to the examiner for 
review.  All indicated tests, if any, 
should be conducted.  

The examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not, i.e., at least a 50 
percent or more probability, that any 
right ankle condition is etiologically 
related to an event, injury, or disease 
in service, including the reported injury 
during a football game.  A complete 
rationale should be provided in support 
of all opinions expressed.  

4.  Additionally, the AOJ should issue a 
Statement of the Case (SOC) with respect 
to the Notice of Disagreement (NOD) filed 
as to the denial of service connection 
for a left knee disability.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  This issue should be returned to 
the Board if, and only if, a timely filed 
Substantive Appeal, VA Form 9, is 
submitted in response to the provision of 
the SOC to the Veteran.  

5.  After completing the above, the 
claim(s) should be readjudicated.  If any 
claim(s) remains denied, a Supplemental 
Statement of the Case (SSOC) must be 
provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


